 In the Matterof JONES LUMBER COMPANYandLUMBER &SAWMILLWORKERS LOCAL UNION,No.3, INTERNATIONALWOODWORKERS OFAMERICA, AFFILIATED WITH THEC.I.O.Case No. C-1080.-Decided April 11, 1939Lumber Industry-Settlement:stipulation providing for compliance with theAct-Order:entered on stipulation.Mr. G. L. PattersonandMr. Thomas P. Graham, Jr.,for the Board.Mr. Philip ChipmanandMr. Charles E. McCulloch,of Portland,Oreg., for the respondent.Mr. Albert J. Hoban,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges duly filed by Lumber and Sawmill Workers, LocalNo. 3, InternationalWoodworkers of America, affiliated with theC. I. 0., herein called the Union, the National Labor Relations Board,herein called the Board, by the Regional Director for the NineteenthRegion (Seattle,Washington), issued its complaint dated November26, 1938, against Jones Lumber Company, Portland, Oregon, hereincalled the respondent, alleging that the respondent had engaged inand was engaging in unfair labor practices affecting commerce withinthemeaning of Section 8 (1) and Section 2 (6) and (7) of theNational Labor Relations Act, 49 Stat. 449, herein called the Act.Copies of the complaint and notice of hearing thereon were dulyserved upon the respondent and the Union.Concerning the unfair labor practices the complaint alleged, insubstance, that the respondent by permitting its foremen and super-visory employees to discourage membership in the union and by vari-ous other acts, interfered with, restrained, and coerced its employeesin the exercise of the rights guaranteed in Section 7 of the Act.On November 29, 1938, the respondent and counsel for the Boardentered into a stipulation in settlement of the case.The stipulationprovided as follows :This stipulation made and entered into by and between G. L.Patterson,RegionalAttorney, and Thomas P. Graham, Jr.,12 N. L.R. B., No. 29.204 JONES LUMBER COMPANY205Attorney, National Labor Relations Board, Nineteenth Region;Jones Lumber Company by and through its attorneys, CharlesE.McCulloch, and Philip Chipman;WrrNESSETH :WHEREAS, upon charges duly filed by Local No. 3, InternationalWoodworkers of America, affiliated with the C. I. 0., the Na-tional Labor Relations Board, by the Regional Director for theNineteenth Region, acting pursuant to authority granted in Sec-tion 10 (b) of the National Labor Relations Act, (49 Stat. 449),and its Rules and Regulations, Series 1, as amended, Article IV,Section 1, issued its complaint on the 26th day of November, 1938,against the respondent herein;Now THEREFORE, it is stipulated, admitted, and agreed asfollows :I.That the respondent is a corporation organized under andexistingby virtue of the laws of the State of Oregon, having itsprincipal place of business and office at Portland, Oregon.Therespondent is engaged in the manufacture and sale of lumber andwood products.II.That the respondent in the course and conduct of the opera-tions of its plant at Portland, Oregon, causes and has continu-ously caused large quantities of the products which it manufac-tures, to wit ; approximately seventy per cent thereof, to be sold,shipped, and transported to, into, and through States of theUnited, States other than the State of Oregon.Forty per cent ofthe total products sold by the respondent in States other than theState of Oregon arrive in those States without reloading frombarge, railroad car, or truck.III.Two per cent of the logs used by the respondent in its opera-tions at its Portland, Oregon, plant are shipped from the StateofWashington to the respondent's plant in Portland, Oregon.IV.Local No. 3, is a labor organization as defined in Section 2,subsection (5) of the Act.V.Upon the basis of this stipulation the respondent, while deny-ing that it has violated in the past,or is now violating any of theterms or provisions of the National Labor Relations Act, herebyexpressly waives the right to a hearing, expressly waives the 206DECISIONS OF NATIONAL LABOR RELATIONS BOARDmaking of findings of fact and conclusions by the Board, andexpressly consents that an order may be entered by the Board;and upon application by the Board, without notice to the re-spondent of the filing of a petition by the Board, which noticethe respondent hereby expressly waives, the respondent furtherexpressly consents that the Circuit Court of Appeals for theappropriate Circuit may enter a decree enforcing the order of theBoard ordering that;(1)The respondent will cease and desist as follows :(a)From in any manner interfering with, restraining, orcoercing its employes in the exercise of their rights to self-organization, to form, join, or assist labor organizations, tobargain collectively through representatives of their own choos-ing, and to engage in concerted activities for the purpose ofcollective bargaining or other mutual aid or protection as guar-anteed in Section 7, of the National Labor Relations Act.(b)From discouraging membership in Local No. 3, or in anyother labor organization of its employes, by discharging, threat-ening to discharge, or by refusing or threatening to refuse to hireany of its employes for joining or maintaining membership inLocal No. 3, or any other labor organization of its employes.(c)From permitting its foremen, overseers, and other super-visory officials in any way to make representations in any respectreflecting or purporting to reflect the attitude of the employertoward membership in any labor organization.(d)From discriminating in any manner against any of itsemployes in regard to hire or tenure of employment, or anyterms or conditions of employment, for joining Local No. 3, orany other labor organization of its employes.(2)The respondent shall take the following affirmative actionto effectuate the policies of the National Labor Relations Act.(a) Immediately post and keep visible in a conspicuous andprominent place in its Portland, Oregon plant, for a period ofthirty days after receipt thereof, a copy of the order to be enteredby the National Labor Relations Board and to be made herein.This stipulation is subject to the approval of the NationalLabor Relations Board after submission to the Board in Wash-ington, D. C.On December 7, 1938, the Board issued its order approving theabove stipulation making it part of the record in the case, and, actingpursuant to Article II, Section 37, of National Labor Relations BoardRules and Regulations-Series 1, as amended, further ordered that JONES LUMBER COMPANY207the proceeding be transferred to and continued before the Board forthe purpose of entry of a decision and order pursuant to the provi-sions of the stipulation.On the basis of the above stipulation and upon the entire record inthe case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe respondent, an, Oregon corporation having its principal officeand place of business at Portland, Oregon, is engaged in the manu-facture and sale of lumber and wood products.Two per cent of thelogs used by the respondent in the operation of its Portland, Oregon,plant are shipped to it from the State of Washington.Approxi-mately 70 per cent of the products manufactured by the respondentat said plant are sold, shipped, and transported to, into, and throughStates of the United States other than the State of Oregon.Fortyper cent of the total products sold by the respondent in States otherthan the State of Oregon arrive in those States without reloadingfrom barge, railroad, or truck.We find that the operations of the respondent at its Portland,Oregon, plant constitute a continuous flow of trade, traffic, andcommerce among the several States.'H. THE UNIONLumber and Sawmill Workers, Local No. 3, International Wood-workers of America, affiliated with the C. I. 0., is a labororganiza-tion admitting to membership employees of the respondent at itsPortland, Oregon, plant.ORDEROn the basis of the above findings of fact and stipulation, and uponthe entire record in the case, and pursuant to Section 10 (c) of theNational Labor Relations Act, the National Labor Relations Boardhereby orders that Jones Lumber Company, Portland, Oregon, shall :1.Cease and desist :(a)From in any manner interfering with, restraining, or coerc-ing its employees in the exercise of their rights to self-organization, toform, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage in con-'Matter of Jones Lumber Company, West Oregon Lumber Company, Clark&WilsonLumber Company,B.F.JohnsonLumber Company,Portland Lumber Mills,Inman-Poulsen LumberCompany,and Eastern& Western LumberCompanyandColumbia RaverDistrict Council of Lumber and Sawmill Workers'UrionNo5, etc,et at,3 N L R B855 (Decided October 21, 1937 ) 208DECISIONS OF NATIONAL LABOR RELATIONS BOARDcerted activities for the purpose of collective bargaining or othermutual aid or protection as guaranteed in Section 7, of the NationalLabor Relations Act;(b)From discouraging membership in Local No. 3, or in anyother labor organization of its employees, by discharging, threateningto discharge, or by refusing or threatening to refuse to hire any of itsemployees for joining or maintaining membership in Local No. 3, orany other labor organization of its employees;(c)From permitting its foremen, overseers, and other supervisoryofficials in any way to make representations in any respect reflectingor purporting to reflect the attitude of the employer toward member-ship in any labor organization;(d)From discriminating in any manner against any of its em-ployees in regard to hire or tenure of employment, or any terms orconditions of employment, for joining Local No. 3, or any other labororganization of its employees.2.The respondent shall take the following affirmative action toeffectuate the policies of the National Labor Relations Act :(a) Immediately post and keep visible in a conspicuous and prom-inent place in its Portland, Oregon, plant, for a period of thirty (30)days after receipt thereof, a copy of this Order.